Citation Nr: 1117981	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  06-26 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for a right foot disability, described as status post (SP) stress fracture, right tarsal.

2.  Entitlement to a compensable rating for a left foot disability, described as status post (SP) stress fracture, left calcaneal.
.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran was a member of the Tennessee Army National Guard (ARNG) with a period of active duty from September 1990 to February 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal was remanded in September 2009 for additional development.  


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's service-connected right and left foot disabilities have been manifested by subjective complaints of pain, stiffness, and swelling, and objective examination findings of essentially asymptomatic SP, stress fractures, right tarsal and left calcaneal.  

2.  The Veteran's subjective complaints of pain, stiffness, and swelling are associated with his non-service connected neuritis and Morton's neuromas of the feet, which are unrelated to his service-connected right and left foot disabilities.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability evaluation for a right foot disability, described as SP stress fracture, right tarsal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for entitlement to a compensable disability evaluation for a left foot disability, described as SP stress fracture, left calcaneal, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The requirements of the VCAA have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2005 and March 2006, VA provided the Veteran notice of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence is to be provided by the claimant and notice of what part VA will attempt to obtain.  The correspondence explained how VA assigns disability ratings and effective dates.  It further advised the Veteran of the most relevant applicable diagnostic code.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims and given ample time to respond, as demonstrated by his written statements and specific arguments.  Additionally, the claims were readjudication by way of a December 2010 supplemental statement of the case issued after notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service medical records.  In addition, the Veteran was afforded several VA examinations that adequately addressed the necessary manifestations of the disability at issue for which the rating criteria apply.  Since the last VA examination was conducted in April 2010, the Board finds no lay or medical evidence suggesting symptomatology which would support a higher schedular rating.  As such, additional examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (Apr. 7, 1995).

In September 2009, the case was remanded so that the Veteran could be afforded a VA examination to assess the current severity of his right and left foot disabilities, and so that an examiner could distinguish the extent of the foot disability attributable to the service-connected residuals of the stress fractures versus disability attributable to nonservice-connected conditions.  An April 2010 VA examination report ruled out the Veteran's service-connected disabilities as resulting in the currently complained of pain, stiffness, and swelling of the feet.  


The Board finds substantial compliance with its remand instructions, as the Veteran was afforded a VA examination and the examiner provided the requested opinions, supported by adequate rationale.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In sum, the Veteran has been provided both a meaningful opportunity to participate in the adjudication of the claims and to present pertinent evidence and testimony in light of the notice provided.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.

The Board has reviewed the evidence in the Veteran's claims files that includes his written contentions, service personnel and treatment records, private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Criteria

The Veteran claims entitlement to compensable evaluations for right and left foot disabilities.  Service connection was initially awarded at noncompensable rates in an April 1992 rating decision, as X-rays revealed the Veteran's bilateral stress fractures were healed and completely negative for any bone abnormalities.

In June 2005, the Veteran submitted a claim for increase for these disabilities, which is the subject of the current appeal.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities and has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes. 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.   Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21. Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

Throughout the rating period on appeal, the Veteran's residuals of SP stress fractures, right tarsal, and left calcaneal have been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, applicable to "foot injuries, other," which provides that injuries of the foot are rated 10 percent if moderate, 20 percent if moderately severe, 30 percent if severe, and 40 percent with actual loss of use of the foot.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.   Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

II.  Background

The Veteran asserts that his disability ratings for SP stress fractures, right tarsal, and left calcaneal do not accurately reflect the severity of his symptoms.  After carefully reviewing the evidence of record, the competent evidence shows that the criteria for compensable ratings for the Veteran's SP stress fractures, right tarsal, and left calcaneal have not been met for any time during the appeal period.

In a March 1992 VA examination, the Veteran reported that in September 1990 while on active duty he jumped into a foxhole during training and injured both his feet.  He was diagnosed as having stress fractures of both feet or ankles.  He was treated with a short right leg cast for several weeks, followed by wearing wooden shoes.  He continued to have frequent aching bilateral ankles, knees, and lower back pain.  He reported tenderness to deep pressure over the ankles.  If he did any physical activity he was likely to be sore for 3 to 4 days.   

Examination revealed no evidence of swelling of the lower extremities.  There was no swelling of any joints or deformity of the feet.  There was no evidence of any false motion or united fractures, or any leg discrepancies.  X-rays of the feet revealed no bone or joint abnormalities.  The diagnosis was healed stress fractures of both ankles or feet.

In a January 2000 VA examination, the Veteran reported pain with movement and walking for prolonged periods as well as with weather changes.  He wore corrective shoes.  He took pain medications but continued having pain.  Examination revealed dorsiflexion to 10 degrees, and plantar flexion to 30 degrees, bilaterally.  No deformities were noted.  The diagnoses were stress fractures right torso and left calcaneous, with normal X-rays.

In a July 2005 VA examination, the Veteran complained of fairly constant pain in the feet.  He was currently attending physical therapy twice a week.  He had seen a podiatrist and received steroids and marcaine injections in the feet which had been somewhat helpful.  He was not currently using pain medication for his feet.  He had had no foot surgeries.  He used orthotics which helped, and a cane on occasion.  The examiner noted that the Veteran walked into the room unaided and wearing comfortable shoes with orthotics.  His feet were warm to the touch.  There was mild tenderness to palpation between the second and third MTP joints, bilaterally.  There was normal ROM in all the joints.  His strength was normal and there were no ulcers or any edema.  X-rays revealed minimal narrowing of the 1st MTP joint space.  Minimal superior and inferior calcaneal spurs were present.  The diagnosis was SP stress fractures with chronic pain and degenerative joint disease (DJD).

In written statements, the Veteran and his representative asserted that his foot disabilities had worsened since the July 2005 VA examination.  In order to obtain an accurate assessment of the current severity of the Veteran's service-connected foot disabilities, and in effort to distinguish the disability attributable to the Veteran's service-connected foot disabilities from that associated with numerous nonservice-connected foot disabilities, in September 2009 the Board remanded the claims for additional development.

In an April 2010 VA examination, the claims file and medical records were reviewed.  The examiner noted a service-connected bilateral foot condition with a date of onset of 1990.  At the time of the examination, the Veteran complained of constant bilateral aching of the feet, worse with weight bearing activities.  He saw a podiatrist who had treated him in the past with injections, orthotics, and physical therapy.  He stated that his feet had gotten progressively worse.  He denied any foot-related hospitalizations or surgeries.  

After examining the Veteran, the examiner noted bilateral foot pain whiles standing and walking; swelling while walking; stiffness while standing, walking, and at rest; and, fatigability while standing, or walking.  The pain began at the hind foot but spread to the entire foot.  There were no flare-ups.  The Veteran was able to stand for an hour and walk over one-quarter mile but not more than a mile.  He used orthotics and a cane.

The examiner noted objective evidence of painful motion and tenderness; pain with flexion and extension of the 1st ray TMT and MCP joints.  There was diffuse tenderness to palpation throughout the hind foot as well as forefoot including the 2nd to 3rd and 3rd to 4th web spaces.  X-rays revealed no evidence of fractures or dislocations.  Plantar calcaneal ethesophytes were noted bilaterally.    

In addressing the disability attributable to the Veteran's service-connected residuals of stress fractures, the examiner noted that he could find no objective evidence of pain attributable to the service-connected bilateral stress fractures.   He explained that X-rays did not show any evidence of stress fractures or post traumatic arthritis.  The Veteran's pain appeared to be diffuse, and not point tender as seen in stress fractures or post traumatic arthritis.  Diffuse pain like the Veteran's could be attributed to a combination of neuritis and possible Morton's neuromas.  Therefore the examiner opined, "I would attribute all of his pain to non-service connected conditions of neuritis and Morton's neuromas."

The file also contains a March 2006 letter from John R. Chauvin, M.D., who noted that the Veteran had been his patient for over 20 years.  He stated that the Veteran had developed bilateral stress fractures of the feet/ankles as a result of his active service in 1991, and that the Veteran was being treated for his service-connected bilateral foot and ankle pain through the VA Hospital.  He diagnosed the Veteran with a combination of osteoporosis, osteoarthritis, and distal neuropathy.
III.  Analysis 

The Board has reviewed the evidence of record including the Veteran's written statements on appeal.  His residuals of bilateral stress fractures of the feet have clinically been shown to be essentially asymptomatic.  The Veteran has had significant pain, swelling and stiffness of his feet which has been attributed to neuritis, Morton's Neuromas, or other nonservice-related conditions and not to his residuals of bilateral stress fractures of the feet.   

Specifically, the medical descriptions of record fail to demonstrate objective evidence of current moderate symptomatology attributable to the service-connected disabilities.  As such, a compensable evaluation is not merited under Diagnostic Codes 5284.

The Board has also considered whether any other diagnostic codes may provide for a higher rating.  However, as the Veteran's residuals of SP stress fractures of the feet have been essentially normal, without any clinically significant impairment of the feet; his bilateral foot disorders are in essence asymptomatic, and none of the other diagnostic codes for the feet are applicable.  

Therefore, a compensable rating for painful motion is not warranted. 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based upon the findings, the Board observes that there has been no medical finding of painful motion or other pathology relating to the SP, stress fractures, right tarsal and left calcaneal sufficient to warrant a rating.  There are no other relevant codes for consideration and the Board is satisfied that a noncompensable rating is the most favorable rating available for assignment.

The Veteran has asserted that he suffers from pain, swelling, and stiffness of the feet associated with his service-connected bilateral SP stress fractures of the feet.  
The Board observes that the Court has held that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).   However, in this case, the April 2010 VA examiner attributed all of his pain to nonservice-connected conditions of neuritis and Morton's neuromas.  The competent medical and other evidence of record reflects that the Veteran's complaints of pain, swelling, stiffness and other impairment of the feet are secondary to his non-service connected neuritis and Morton's neuromas of the feet rather than to his service-connected bilateral SP stress fractures of the feet. 

The Board acknowledges the Veteran's perceptions of having painful bilateral feet, which he attributes as residuals of his SP, stress fractures, right tarsal and left calcaneal.  The Board does not doubt the sincerity of the Veteran's assertions, but fails to find any objective medical evidence which attributes the Veteran's complaints to any identifiable and current disability of the service-connected SP, stress fractures, right tarsal and left calcaneal.  Although the Veteran is competent to describe experiencing foot pain, he is not competent to attribute that pain to his service-connected disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

There is no opinion to the contrary.  To the extent that the Veteran attributes current disability to his SP, stress fractures, right tarsal and left calcaneal, the Board places greater probative value to the clinical findings and opinions by the VA examiners who have greater expertise and training than the Veteran in evaluating the extent of his service-connected bilateral foot disability in this case.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has identified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun, the Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the Veteran's complaints that his service-connected disabilities have on his ability to work and perform the daily activities of living.  

The question before the Board concerns the impact of the Veteran's SP, stress fractures, right tarsal and left calcaneal symptoms upon his employability and activities of daily living.  The Veteran does not meet the criteria for a compensable rating after consideration of the diagnostic codes, and there are no aspects of this disability not contemplated by the schedular criteria.  Furthermore, the Board finds no credible evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disabilities at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating. 

For these reasons, the Board finds that referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).



      (CONTINUED ON NEXT PAGE)
ORDER

A compensable rating for a right foot disability, described as status post (SP) stress fracture, right tarsal is denied.

A compensable rating for a left foot disability, described as status post (SP) stress fracture, left calcaneal is denied.


____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


